t c memo united_states tax_court ferydoun ahadpour a k a f ahadpour and doris ahadpour petitioners v commissioner of internal revenue respondent docket no filed date william k norman and edi stiles for petitioners louis jack and elizabeth stetson for respondent memorandum findings_of_fact and opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies in petitioners’ federal income taxes additions to tax and penalties as follows all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure year deficiency dollar_figure big_number big_number addition_to_tax sec_6651 penalty sec_6662 dollar_figure -- big_number dollar_figure big_number big_number the issues in this case iranian bad_debt and domestic issues have been bifurcated for separate resolution this opinion addresses the domestic issues after concessions by the parties the sole issue for decision is whether certain payments received by petitioners pursuant to a sale agreement for the sale of real_property should be included in gross_income in the year received this issue was submitted by the parties fully stipulated this reference incorporates herein the stipulation of facts and attached exhibits at the time they filed their petition petitioners resided in huntington beach california sale agreement findings_of_fact on date doris and ferydoun ahadpour as sellers entered into an agreement for purchase and sale of real_property and escrow instructions agreement with buyer coultrup the parties filed a stipulation of settled issues with this court on date resolving all domestic issues except for the issue before this court furthermore the parties agree that additions to tax under sec_6651 and accuracy-related_penalties under sec_6662 shall not apply to the domestic issues for all years at issue development co cdc pursuant to the agreement petitioners agreed to sell certain improved real_property known as huntington harbour bay club phase ii phase ii with improvements thereon in the form of parking facilities tennis courts and a clubhouse with restaurant catering and bar facilities this property is located in the city of huntington beach in an area called huntington harbor near the pacific ocean cdc was planning a development project for phase ii cdc had previously purchased phase i and the phase i development project had already been approved for condominium development by the city of huntington beach the agreed-upon purchase_price for phase ii was dollar_figure million the agreement set forth a payment schedule cdc was to pay dollar_figure in cash during escrow dollar_figure as an initial deposit to be paid concurrently with the execution of the agreement and dollar_figure as an additional deposit to be paid within days thereafter the agreement provided escrow holder is hereby instructed to immediately release the initial deposit to seller the initial deposit is nonrefundable except in the case of seller’s breach of this agreement and is applicable to the purchase_price the additional deposit also was to be released immediately to petitioners and also was nonrefundable except in case of the sellers’ breach and was applicable to the purchase_price an additional dollar_figure million in cash was due at the closing of escrow with the remaining balance to be paid_by a promissory note secured_by a first trust deed furthermore the agreement provided that escrow was to close within days of the time it opened the agreement provided that if cdc needed more time to obtain government approval for the planned development then escrow could be extended for an additional days upon cdc’s payment of an extension payment of dollar_figure the extension payment was also to be released immediately to petitioners this payment was nonrefundable and would be applied to the purchase_price section c ii of the agreement provided if close of escrow fails to occur due to seller’s default hereunder or for any reason other than a default by buyer buyer shall be entitled in addition to any legal or equitable remedies to the immediate refund of the deposit and extension payment if applicable pursuant to section f ii of the agreement petitioners were required to deposit into escrow no later than the business_day immediately before the close of escrow the deed conveying title to phase ii to cdc in fee simple deposit refers to both the initial deposit and the additional deposit the agreement further provided that taxes utility charges and other expenses were to be prorated between the parties on a per_diem basis as of the close of escrow escrow deposits on date pursuant to the agreement petitioners opened escrow no 607137-jh with chicago title insurance co as escrow holder the closing date for escrow was date also on november cdc deposited a dollar_figure cashier’s check as the initial deposit referred to in the agreement with escrow holder on that same day escrow holder released the dollar_figure cashier’s check to petitioners on date petitioners purchased a certificate of deposit in the amount of dollar_figure the funds used to purchase the certificate of deposit consisted of the dollar_figure petitioners received from escrow holder and dollar_figure from petitioners’ personal checking account pursuant to the agreement on date cdc deposited the dollar_figure additional deposit with escrow holder on that same day the dollar_figure was released to petitioners by wire transfer to petitioners’ personal account before the wire transfer of the additional deposit the balance in the account was dollar_figure on date petitioners disbursed dollar_figure from their account and used this money to pay down the mortgage on their residence in huntington beach on date cdc exercised their right to extend escrow and delivered the dollar_figure extension payment to escrow holder the closing date was extended until date escrow holder released the dollar_figure extension payment to petitioners by delivering a check to petitioners’ attorney mr jay steinman mr steinman also on date petitioners deposited the dollar_figure into an account at wells fargo bank held in the name huntington harbour bay and racquet club marina acct the balance in this account immediately before the deposit was dollar_figure on the same day petitioners wrote a check from this account for dollar_figure to purchase a certificate of deposit petitioners did not report the dollar_figure received in and the dollar_figure received in from escrow holder as income on their or tax_return or on any subsequent returns public trust land problem in date local huntington beach residents sued cdc and the city of huntington beach with respect to cdc’s planned condominium development at the huntington harbour bay club phase i the lawsuit challenged inter alia the legality of land use the record contains substantial additional evidence tracing petitioners’ use of the funds received from the escrow holder we believe that material is irrelevant to the issue suffice it to say that petitioners exercised dominion and control_over these funds without restriction approvals made by the city of huntington beach under the general plan with respect to a zoning variance for phase i of the project the residents also contended that height restrictions were violated and that the project did not promote the general welfare of the neighborhood in a letter dated date the attorney representing the residents wrote a letter to the deputy city attorney for huntington beach and the executive director of the california coastal commission to inform the parties that the condominium development project was in violation of the state of california’s state public easement over patented tidelands soon after the state declared that the phase i and ii properties were located on tidelands and were subject_to a public trust easement in favor of commerce navigation and fishing because of the state’s claim regarding the public easement the closing of escrow was delayed cdc requested that petitioners further extend escrow past the date closing date on date mr steinman referred the state’s easement claim to first american title insurance co first american for resolution under petitioners’ title insurance_policy which had been issued date this letter also informed the parties that the development project violated the alquist-priolo special studies act since the planned location of one of the buildings was directly over the trace of an active earthquake fault such a location is prohibited this matter was resolved by cdc around date petitioners and cdc began negotiating a third amendment to agreement for purchase and sale of real_property and escrow instructions third amendment in order to establish terms for a further extension of the phase ii escrow during these negotiations cdc was aware of the state’s easement claim but wanted to ultimately close the phase ii escrow if the claim could be satisfactorily resolved also during this time petitioners took the position that cdc had an unconditional obligation to purchase phase ii and the fact that the city of huntington beach refused to process cdc’s application_for phase ii development due to the state’s claim was cdc’s problem many drafts of the third amendment went back and forth between the parties mr steinman prepared a final version of the third amendment dated date which petitioners signed but which was never signed or agreed to by cdc by letter dated date mr michael mccaffrey mr mccaffrey who was working with mr steinman as petitioners’ attorney requested that first american provide petitioners with a dollar_figure million interest-free_loan because escrow for phase ii had not closed yet and petitioners were unable to make a required loan payment for certain real_estate not relevant here mr mccaffrey stated that first american had an obligation to indemnify petitioners for the title problem on date petitioners and first american entered into an agreement entitled limited agreement pursuant to which first american would lend petitioners dollar_figure interest free the loan was secured_by the phase ii property and was to be repaid out of the proceeds of its eventual sale by letter dated date mr steinman requested inter alia that first american advance up to dollar_figure to petitioners this amount would then be offered to cdc in order to terminate the agreement and discharge cdc’s claims under the agreement the loan was to be interest free and would be repaid with the proceeds from the eventual sale of phase ii cdc was not aware of this request on date cdc notified escrow holder by letter that the parties wished to continue with the escrow and that they considered it still open cancellation of agreement on date after several weeks of negotiations between petitioners and first american those parties executed an amendment to limited agreement incorporating the matters discussed in mr steinman’s date letter pursuant to the amendment to limited agreement first american issued a cashier’s check in the amount of dollar_figure to petitioners so that they could pay cdc this amount was added to petitioners’ accumulated indebtedness to first american since petitioners were unable to deliver title in fee simple to phase ii free of the cloud of the state’s public easement claim petitioners and cdc decided to cancel escrow cdc agreed to accept dollar_figure to terminate its rights under the agreement by letter dated date mr steinman informed escrow holder that petitioners and cdc agreed to cancel the phase ii escrow on date petitioners and cdc signed a mutual release in which they agreed to terminate the sale of phase ii and to release each other from any causes of action relating to the agreement pursuant to the terms of the mutual release the parties agreed that cdc would receive up to dollar_figure from petitioners as consideration for executing the mutual release dollar_figure to be paid at the signing of the mutual release and an additional_amount of dollar_figure to be paid upon inter alia the return of cdc’s work product on the phase ii project on date petitioners paid to cdc dollar_figure of the additional_amount petitioners retained dollar_figure of the additional_amount which they considered to be an offset of cdc’s share of the legal fees that petitioners had incurred as a result of the state’s tidelands easement claim on their tax_return petitioners did not claim a deduction for the dollar_figure paid to cdc in petitioners also the record contains a considerable amount of information pertaining to events that occurred between petitioners and the state and petitioners and first american after the years at issue we do not consider this information to be of any relevance to the years before the court did not report as gross_income on any_tax return the dollar_figure difference between the dollar_figure they received from cdc under the agreement during and and the dollar_figure they paid to cdc pursuant to the mutual release in during this entire period petitioners remained in possession of phase ii and retained all benefits_and_burdens_of_ownership including liability for payment of taxes and insurance it does not appear from the record that cdc ever took possession of phase ii opinion respondent contends that petitioners received the payments from escrow holder under a claim of right without any restrictions on their use and therefore the payments are included in income in the years of receipt petitioners on the other hand contend that since escrow never closed and the sale was never consummated the deposits made by cdc are not taxable to them in the alternative we do not have jurisdiction with regard to we make this finding of fact as to for completeness but we draw no conclusions with respect to petitioners’ tax_liability for resulting from this transaction petitioners request that if it is determined that the amounts received are included in income as if the sale had closed then the amounts received should be reduced by all or part of the adjusted_basis of the property and reported for federal tax purposes under the installment_method of reporting gross_income means all income from whatever source derived including gains derived from dealings in property sec_61 gain from the sale of property had been held to be gross_income in the year when the sale is consummated and not in the year when the contract was executed 11_tc_964 under sec_1001 gain from the sale_or_other_disposition of property is the excess of the amount_realized over the taxpayer’s adjusted_basis in the property for purposes of federal income_taxation a sale occurs upon the transfer of benefits_and_burdens_of_ownership rather than upon the satisfaction of the technical requirements for the passage of title under state law 77_tc_708 74_tc_1513 the question of when a sale is complete for federal_income_tax purposes is essentially one of fact 68_tc_115 the applicable test is a practical one that considers all of the facts and circumstances with no single fact controlling the outcome derr v commissioner supra pincite baird v commissioner supra pincite 66_tc_904 generally a sale of real_property is complete upon the earlier of the transfer of legal_title or the practical assumption of the benefits_and_burdens_of_ownership derr v commissioner supra pincite baird v commissioner supra pincite deyoe v commissioner supra pincite cdc did not receive the benefits_and_burdens_of_ownership of phase ii upon execution of the agreement there is no evidence that cdc ever had possession of phase ii furthermore as stated in the agreement petitioners were still liable for the payment of taxes and insurance on phase ii until the closing of escrow cdc did not have full legal_title at the time the agreement was executed under california law delivery and acceptance of a deed passes full legal_title cal civ code sec_1056 west according to the agreement petitioners were to retain the deed until no later than the business_day preceding the close of escrow at which time they were to deposit into escrow the deed conveying title to cdc in fee simple an earnest money deposit received on the execution of a sales contract is not income until the taxpayer acquires an unconditional right to retain the deposit 62_f2d_648 4th cir affg 23_bta_1287 if the sale is consummated it fixes the seller’s right to retain the deposit and the earnest money is included as part of the sales proceeds kang v commissioner tcmemo_1993_601 kellstedt v commissioner tcmemo_1986_435 if the sale is not consummated the sales contract fixes the seller’s right to retain the deposit and the deposit is included in income at the time that the contract fixes the seller’s right to retain the deposit 65_f2d_911 5th cir because earnest money is in the nature of a payment for an option it is included in the seller’s ordinary_income when forfeited to him sec_1234 87_tc_1046 see kang v commissioner supra taxpayers’ rights to earnest money were not fixed before they refunded a portion of it amount they kept was included in ordinary_income in year they made refund not year they received earnest money at the time the parties entered into the agreement in they anticipated that the sale of phase ii would be consummated in at the time petitioners received the initial deposit and the additional deposit they did not have an unconditional right to retain these deposits the unconditional right to retain the deposits was to be fixed only after cdc paid the remainder of the purchase_price and when petitioners delivered the executed deed conveying title to phase ii in fee simple to cdc if the sale was not consummated section c ii of the agreement fixed petitioners’ right to retain the deposits only if cdc breached respondent argues that the claim_of_right_doctrine applies and the deposits received by petitioners should be included in their gross_income in the year received the supreme court case 286_us_417 established the elements of the claim_of_right_doctrine the three basic elements are the taxpayer receives money or property under a claim of right and the taxpayer has control_over the use or disposition of the money or property id pincite amounts received under a claim of right without restriction as to their disposition are taxable when received even though the taxpayer may have a contingent obligation to restore the funds at some future point id it is clear that petitioners received the deposits to which they were entitled under the agreement and that they exercised control_over the use and disposition of those deposits however we conclude that the claim_of_right_doctrine does not apply to the instant case petitioners received the amounts pursuant to the agreement for the sale of real_property therefore cases pertaining to deposits taxpayers received before the consummation of a sale for real_property are applicable to the case at hand rather than those involving the claim_of_right_doctrine respondent contends that since the money was directly released to petitioners for their use the amounts should be included in gross_income when received however in kang v commissioner supra the earnest money was deposited into the taxpayers’ personal checking account additionally respondent contends that petitioners were under a contingent_liability to repay the funds to cdc and that to avoid application of the claim_of_right_doctrine the recipient must recognize in the year of receipt an existing and fixed obligation to repay the amount received and must make provisions for repayment 55_tc_1020 affd 471_f2d_738 3d cir a restriction on the disposition or the use of the funds may also prevent the application of the claim_of_right_doctrine 493_us_203 we do not find that petitioners were merely under a contingent obligation to repay the deposits to cdc as respondent contends there was an existing and fixed obligation for petitioners to repay the deposits in the event that they breached or for any other reason other than a default by buyer indeed petitioners did repay an amount close to the amount cdc deposited upon execution of the mutual release petitioners did not have an unconditional right to retain the deposits bourne v commissioner supra pincite the cases that respondent relies on pertain to items that would normally be included in income upon receipt even though it may be determined at a future date that they are not to be retained e g 345_us_278 salary 340_us_590 bonus from employer 143_f2d_912 2d cir advance_payments of rent 79_tc_655 corporate distribution affd without published opinion 720_f2d_658 1st cir 55_tc_1020 sale of stock affd 471_f2d_738 3d cir 47_tc_391 prepaid services affd 407_f2d_210 9th cir goldberg v commissioner tcmemo_1997_74 advance_payment for sale_of_goods alexander shokai inc v commissioner tcmemo_1992_41 commissions affd 34_f3d_1480 9th cir rosenberg v commissioner tcmemo_1956_ legal fees accordingly we hold that the claim_of_right_doctrine does not apply to the case at hand therefore the deposits that petitioners received are not included in income in the year received but in the year the right to retain them is fixed since the determination of petitioners’ rights to the deposits did not occur in or the years before this court the amounts are not included in petitioners’ gross_income for those years because of our holding above there is no need to consider petitioners’ alternative argument an appropriate order will be issued
